Citation Nr: 0122998	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  96-32 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	William L. Abernathy, Jr.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1966 to February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In May 2000 the Board rendered a decision on the veteran's 
claim.  In March 2001 the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
vacated the Board's decision and remanded the case. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal with respect 
to reopening of the veteran's claim.

2.  The Board denied the veteran's attempt to reopen his 
claim for service connection for a psychiatric disorder 
September 1984.  

3.  Subsequent to the September 1984 Board decision, the 
veteran submitted a medical opinion from a psychiatrist which 
related his bipolar disorder to alleged symptoms during 
active military service.  

4.  The evidence received since the September 1984 Board 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The September 1984 decision of the Board denying 
reopening of the veteran's claim for service connection for a 
psychiatric disorder is final.  38 U.S.C.A. § 7104(b) (West 
1991 & Supp. 2001).

2.  Evidence received since the September 1984 Board decision 
is new and material, and the veteran's claim for service 
connection for a psychiatric disorder is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096(2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and also eliminated the concept of a 
well-grounded claim.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  In view of the reopening of the veteran's 
claim which follows, the veteran is not prejudiced by the 
Board's consideration of whether the evidence is new and 
material to reopen the claim without first remanding the 
claim to the RO for initial consideration.

The Board noted that regulations implementing the VCAA were 
recently promulgated that amends the regulation defining what 
constitutes new and material evidence.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment, however, was made effective 
with respect to claims filed on or after August 29, 2001, and 
is not applicable to the instant appeal.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2000).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (2000); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

However, "congenital and developmental defects, refractive 
error of the eye, personality disorders and mental deficiency 
as such are not diseases or injuries within the meaning of 
applicable legislation" for service connection purposes.  
38 C.F.R. § 3.303(c) (2000)(emphasis added).

Reopening a claim which has been previously and finally 
disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of 
that claim.  38 U.S.C.A. § 5108 (West 1991); Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see Graves v. Brown, 8 Vet. App. 
522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (2000).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "material" in the sense that it is relevant in 
that it bears directly and substantially on the matter under 
consideration.  If such evidence is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim," then the claim must be reopened.  Hodge v. West, 
155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (2000).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is does not bear directly 
and substantially on the matter under consideration, nor is 
it so significant that it must be considered in order to 
fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  New and material 
evidence can also be evidence which provides a more complete 
picture of the circumstances involving a claim even if the 
evidence is unlikely to alter the ultimate resolution of the 
claim.  Hodge v. West, 155 F.3d 1356 (1998).

In this case, the Board denied the veteran's attempt to 
reopen his claim for service connection for a psychiatric 
disorder in a September 1984.  That Board decision is final.  
38 U.S.C.A. § 7104(b) (West 1991).]   

The matter under consideration in this case is whether a 
psychiatric disorder was incurred during the veteran's active 
military service.  In order for the veteran's claim to be 
reopened, evidence must have been presented, or secured, 
since the September 1984 Board decision which is relevant to, 
and probative of, this matter under consideration.  The 
evidence of record reveals that the veteran was diagnosed as 
suffering from bipolar disorder several years after service.  
The veteran's service medical records reveal that the veteran 
was diagnosed with a passive-aggressive personality disorder 
during service, and that he was "free of mental defects, 
disease, or derangement" on separation examination.  
Essentially, the veteran's claim is that his current bipolar 
disorder was manifest during service and was misdiagnosed at 
that time as a personality disorder.  

The evidence of record at the time of the September 1984 
Board decision which was relevant to the veteran's claim for 
service connection for a psychiatric was the veteran's 
service medical records, service personnel records related to 
his discharge from service, and private medical records dated 
in 1976. 

In this case the evidence submitted since the September 1984 
Board decision that refers to the veteran's claimed 
psychiatric disorder includes: additional private medical 
records from the 1970s, recent VA treatment records, and an 
1995 medical opinion from a private psychiatrist.  The Board 
concludes that this evidence is new because it was not before 
the Board when it denied the veteran's attempt to reopen his 
claim for service connection September 1984.  This evidence 
is also "material" because it is bears directly and 
substantially upon the specific matter under consideration, 
namely whether the veteran had a psychiatric disorder during 
active service.  Specifically, the 1995 private medical 
opinion indicates that the psychiatrist reviewed the 
veteran's service medical records and offered an opinion that 
the veteran's current bipolar disorder was misdiagnosed as a 
passive-aggressive personality disorder during service.  This 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the September 1984 
Board decision is new and material and provides the required 
evidentiary basis to reopen the veteran's claim.  Moreover, 
the Board notes that new and material evidence can be 
evidence which provides a more complete picture of the 
circumstances involving a claim even if the evidence is 
unlikely to alter the ultimate resolution of the claim.  
Hodge v. West, 155 F.3d 1356 (1998). 


ORDER

New and material evidence having been submitted, the claim 
for entitlement service connection for a psychiatric disorder 
is reopened.


REMAND

As discussed earlier in this decision, the VCAA redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The implementing regulations 
promulgated on August 29, 2001, also may have an effect on 
the development and notification requirements with respect to 
consideration of the claim to entitlement to service 
connection for a psychiatric disorder on the merits.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Review of the entire claims file reveals that all the way 
back in July 1978 the veteran submitted a letter to the RO 
which indicated that he recently received 5 weeks of 
inpatient medical treatment for his claimed psychiatric 
disorder at VA medical center (VAMC) Murfreesboro, Tennessee.  
However, there is no indication that these records were ever 
requested.  This must be done.  Records generated by VA are 
constructively included within the record.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Most of the private medical records submitted by the veteran 
to support his claim are essentially hospital reports for 
periods of inpatient treatment.  Review of these records 
strongly suggests that throughout the 1970s the veteran was 
receiving regular outpatient treatment for his claimed 
bipolar disorder.  However, the veteran has not provided the 
information needed to attempt to retrieve any outpatient 
medical records which may exist.  He should be asked to 
submit the necessary information.  

Finally, a VA examination and a request for a medical opinion 
seem warranted in light of the new evidence submitted by the 
veteran.  The Court has also held that, when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied. 

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
bipolar disorder since his separation 
from service in February 1969.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.  
Specifically, the Board is interested in 
the veteran's outpatient psychiatric 
treatment records from the 1970s.  All 
information obtained should be made part 
of the file.  The RO should also obtain 
all the records of any treatment at VA 
facilities which are not already on file.  
Specifically, the RO should request the 
veteran's inpatient treatment records for 
1978 from VAMC Murfreesboro.  

3.  Following the above, the veteran 
should be accorded a VA psychiatric 
examination The report of examination 
should include a detailed account of all 
manifestations of psychiatric pathology 
found to be present.  If there are 
different psychiatric disorders, the 
examiner should attempt to reconcile the 
diagnoses and should specify which 
symptoms are associated with which 
disorders.  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.  All 
necessary special studies or tests 
including psychological testing are to be 
accomplished.  The examiner should assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF).  It 
is imperative that the examiner include a 
definition of the numerical code assigned.  
Thurber v. Brown, 5 Vet. App. 119 (1993).  
The diagnosis should be in accordance with 
the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. 1994).  
The examiner is requested to review the 
veteran's service medical records (please 
note that the veteran's separation 
examination is not contained in the 
separate folder, but is attached directly 
in the claims file just above the service 
medical records folder) along with the 
other evidence of record, particularly Dr. 
Jamieson's June 1995 medical opinion.  The 
examiner is requested to offer an opinion 
as to the etiology of the veteran's 
bipolar disorder.  Is the veteran's 
current bipolar disorder related to 
service when the service medical records 
show a single entry of passive-aggressive 
personality disorder, and that the veteran 
had no psychiatric abnormalities on 
separation?
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals



 


